File No.811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:RiverNorth Tactical Opportunities Fund, Inc. Address of Principal Office (No.& Street, City, State, Zip Code): 325 North LaSalle Street, Suite 645 Chicago, IL60654 Telephone Number (including area code):(312)832-1440 Name and address of agent for service of process: Patrick W. Galley 325 North LaSalle Street, Suite 645 Chicago, IL60654 Copy to: David A. Sturms Renee M. Hardt Vedder Price P.C. 222 North LaSalle Street Chicago, IL 60601 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section8(b) of the Investment Company Act of 1940 concurrently with the filing of FormN-8A: YES x NO o Pursuant to the requirements of the Investment Company Act of 1940, as amended, the registrant has caused this notification of registration to be duly signed on its behalf in the city of Chicago and the state of Illinois on the day of September, 2010. RiverNorth Tactical Opportunities Fund, Inc. By: /s/Patrick W. Galley Patrick W. Galley Director, President and Chief Executive Officer Attest: /s/Jonathan M. Mohrhardt Jonathan M. Mohrhardt Treasurer and Chief Financial Officer
